 



EXHIBIT 10.5
CRAWFORD & COMPANY
THE GARDEN CITY GROUP, INC.
Employment Agreement for David A. Isaac
Effective January 1, 2006

 



--------------------------------------------------------------------------------



 



CRAWFORD & COMPANY
THE GARDEN CITY GROUP, INC.
Employment Agreement for David A. Isaac
Effective January 1, 2006
     THIS EMPLOYMENT AGREEMENT by and among Crawford & Company, a Georgia
corporation (the “Company”), The Garden City Group, Inc., a Delaware corporation
wholly owned by the Company (“GCG”), and David A. Isaac (“Executive”) became
effective as of January 1, 2006 (the “Effective Date”). This Employment
Agreement (the “Agreement”) has been executed and entered into by all of the
parties hereto on September 19, 2006 (the “Signing Date”).
WITNESSETH
     WHEREAS, the Company and GCG desire that Executive be employed as Chief
Executive Officer of GCG, and Executive desires to accept such employment, on
the terms and conditions herein set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, and other good and valuable
consideration the receipt and adequacy of which the parties each hereby
acknowledge, the Company, GCG and Executive hereby agree as follows:

  1.   Employment.

     GCG hereby agrees to employ Executive as its Chief Executive Officer, and
Executive hereby agrees to accept such employment during the Term as defined in
Section 2 (subject to Sections 6 and 7) and to serve in such capacities from and
after January 1, 2006, upon the terms and conditions set forth in this
Agreement. Prior to January 1, 2006, Executive served as President of GCG,
pursuant to the terms of an employment agreement dated as of January 1, 2002
(the “Prior Employment Agreement”). The Prior Employment Agreement is superseded
in its entirety by this Agreement, and shall have no further effect after
December 31, 2005; provided, however, that (i) Executive’s employment by GCG is
a continuation of his employment under the Prior Employment Agreement; (ii) any
payments to Executive made under the Prior Employment Agreement for services in
2006 shall be credited against the obligations of GCG or the Company hereunder
(subject to Section 4(d)); and (iii) Executive remains entitled to all rights
and benefits accrued under the Prior Employment Agreement as of December 31,
2005 to the extent such rights and benefits remain unpaid and to the extent such
rights and benefits are not duplicated under this Agreement.

  2.   Term.

     The term of employment of Executive under this Agreement (the “Term”) shall
be the period commencing on January 1, 2006 and ending on December 31, 2010 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended

 



--------------------------------------------------------------------------------



 



automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2010 (extending the Term to
December 31, 2011) and on each succeeding December 31 thereafter, unless either
party shall have served written notice in accordance with Section 12(d) upon the
other party on not later than the August 31 before the December 31 extension
date electing not to extend the Term further as of that December 31 extension
date, in which case employment shall terminate on that December 31 and the Term
shall end at that date, subject to earlier termination of employment and earlier
termination of the Term in accordance with Section 6 or 7. The foregoing
notwithstanding, in the event there occurs a Change of Control during the Term,
the Term will extend until the later of December 31, 2012 or the date two years
after the Change of Control (subject to Section 6 or 7), and, in the latter
case, the Term will be automatically extended at any non-December 31 termination
date (i.e., the date two years after the Change of Control, if applicable) to
the next December 31 unless either party shall have served written notice
120 days before that non-December 31 termination date (in the manner specified
in this Section 2) not to extend the Term at that date.

  3.   Offices and Duties.

     The provisions of this Section 3 will apply during the Term, except as
otherwise provided in Section 7(b) and 7(d):
     (a) Generally. Executive shall serve as the Chief Executive Officer of GCG.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the Chief Executive Officer of GCG, with his principal area
of authority and responsibility being for all daily activities and/or the
direction of daily activities regarding all operations of GCG. Executive shall
also have authority and responsibility for marketing GCG’s services to clients
and prospective clients, providing advice and assistance in enhancing GCG’s
services to meet the needs of new clients or prospective clients, and enhancing
GCG’s position in the marketplace. Executive shall devote his full business time
and attention, and his best efforts, skills, abilities, experience, and talent,
to the position of Chief Executive Officer of GCG and for the businesses of GCG,
except that Executive (i) may make personal and family investments which are not
in conflict with his duties hereunder and manage personal and family financial
and legal affairs, (ii) undertake public speaking engagements, and (iii) serve
as a director of (or similar position with) any educational, charitable,
community, civic, religious, or similar type of organization, so long as such
activities (i.e., those listed in clauses (i) through (iii)) do not preclude or
render unlawful Executive’s employment or service to GCG or otherwise materially
conflict with the performance of Executive’s duties under this Agreement or
impair the business of GCG, the Company or any of their subsidiaries. The
existence of any such material conflict shall be determined in good faith by the
GCG Board. Executive will report directly to the Chairman of the Board of GCG
and to the President of the Company and the Executive Vice President of the
Company who is overseeing the GCG business. Executive’s title, position, duties,
responsibilities and authorities set forth in this Section 3(a) are material
provisions of this Agreement.
     (b) Place of Employment. Executive’s principal place of employment shall be
in the New York City metropolitan area. Executive shall perform his duties from
such location, except for business travel. The provisions of this Section 3(b)
are material provisions of the Agreement.

  4.   Salary, Annual Incentive Compensation, Commissions and True-Up.

-2-



--------------------------------------------------------------------------------



 



     As partial compensation for the services to be rendered hereunder by
Executive, GCG agrees to pay to Executive during the Term the compensation set
forth in this Section 4.
     (a) Base Salary. GCG will pay to Executive during the Term a base salary at
the annual rate of $600,000, payable in accordance with GCG’s usual payroll
practices with respect to senior executives (with transition payments to cover
periods prior to the Signing Date, and subject to any permitted deferrals under
GCG or Company deferral plans). Executive’s annual base salary shall be reviewed
by GCG at least annually during the Term, beginning in 2007, and, with the
approval of the Company’s Executive Vice President or higher officer of the
Company, may be increased above, but may not be reduced below, the then-current
rate of such base salary. For purposes of this Agreement, “Base Salary” means
Executive’s then- current base salary. Payment of unpaid Base Salary for the
period from the Effective Date to the Signing Date shall be made together with
the regularly scheduled salary payment for the payroll period which includes the
first business day after the Signing Date.
     (b) Annual Incentive Compensation. GCG will pay to Executive annual
incentive compensation for service during the Term, which shall offer to
Executive an opportunity to earn additional compensation based upon performance
in amounts determined in accordance with this Section 4(b). For each fiscal year
of GCG during the Term, this annual incentive opportunity shall be in the form
of a “Profit Participation,” entitling Executive to an annual incentive payment
as follows:
For 2006:

          Payment Level   Payment Amount   Required Annual Performance
Minimum
  $250,000   10% growth in GCG pre-tax income
Target
  $400,000   15% growth in GCG pre-tax income
Maximum
  $600,000   20% growth in GCG pre-tax income

For 2007 and later years:

          Payment Level   Payment Amount   Required Annual Performance
Minimum
  $250,000   10% growth in three-year average GCG pre-tax income
Target
  $400,000   15% growth in three-year average GCG pre-tax income
Maximum
  $600,000   20% growth in three-year average GCG pre-tax income

Pre-tax income shall be determined based on pre-tax income of GCG determined in
connection with the preparation of the Company’s audited financial statements
determined in accordance with GAAP as applied by the Company in each relevant
year. For this purpose (and for purposes of Section 5(a)(ii)), pre-tax income
shall be determined before taxes but after expense (including expense for profit
participations, equity awards, services paid for by the Company for the benefit
of GCG (to be re-evaluated annually as agreed to by Executive and the Executive
Vice President of the Company overseeing the GCG business), and interest on
borrowed funds

-3-



--------------------------------------------------------------------------------



 



(if any) at the Company’s prevailing rate of interest). For the 2006 performance
year, growth shall be measured comparing the pre-tax income in 2006 to the 2005
pre-tax income target amount of $9.239 million. For the 2007 and later
performance years, growth shall be measured comparing the pre-tax income in the
relevant performance year to the average actual pre-tax income in the three
preceding years (for this purpose, GCG’s actual pre-tax income, calculated in
accordance with this Section 4(b), for 2005 was $17.606 million and for 2004 was
$8.217 million). For cumulative performance between Minimum and Target or
between Target and Maximum, straight-line interpolation will apply. For each
year in the Term, no amount will be payable for cumulative performance less than
10% growth and the maximum amount payable will be $600,000. Payment of this
annual incentive shall be required to be made by March 15 of the year following
the performance year, provided, however, that if audited financial statements of
the Company for the performance year have not been prepared and completed by
March 15 of the following year due to circumstances unforeseeable at the Signing
Date, the payment of the annual incentive shall be delayed until 15 days after
delivery of such audited financial statements. This provision will be subject to
Section 4(e) in the event of a merger or other acquisition affecting GCG.
     (c) Commissions on Fee Revenue. Executive will be entitled to a commission
paid by GCG based on the gross fee revenues of GCG during the Term actually
recognized on GCG’s books and records less reasonable reserves for bad debt,
from cases and projects that commenced since the July 4,1996, net of
pass-through expenses billed to clients, in an amount equal to three percent
(3%) of such gross fee revenues per calendar year. For this purpose, fees shall
include revenues earned by GCG related to advertising placed by GCG for clients
and revenues earned from money management and cash deposit services, but shall
exclude any revenues resulting from an acquisition or merger whenever recognized
by GCG. These commissions will be earned when revenue is recognized on GCG’s
books and records less bad debts, and will be payable by GCG to Executive
semi-annually in January and July of each year; provided, however, that a
quarterly payment will be made in October 2006, with any amount payable
hereunder for periods in 2006 prior to the Signing Date in excess of commissions
on fee revenue already paid in 2006 to be included in that quarterly payment.
This provision will be subject to Section 4(e) in the event of a merger or other
acquisition affecting GCG.
     (d) True-Up Payment for 2006. Following completion of 2006 and
determination of payments due hereunder for 2006, if the Term did not end on or
before December 31, 2006, the Company shall determine whether a payment (the
“True-Up Payment”) is due under this Section 4(d) and shall promptly pay such
amount. The True-Up Payment shall be equal to the following:
(A) The sum of the amounts that would have been payable to Executive for 2006
(including any amounts in fact paid) under Sections 4.2 and 4.3 of the Prior
Employment Agreement, assuming it had remained in effect throughout 2006, minus
the sum of (B) the amounts paid or payable under Sections 4(b) and 4(c) of this
Agreement and (C) $250,000.
If the True-Up Payment amount is zero or a negative amount, no payment will be
made under this Section 4(d) and no other adjustment will be made hereunder.
Payment under this Section 4(d) will be due by the deadline for payment under
Section 4(b).
     (e) Effect of Expansion of GCG Business Through Acquisition. In the event
of a merger or acquisition by GCG or in the event of a disposition by GCG, the
Company and Executive

-4-



--------------------------------------------------------------------------------



 



shall negotiate and agree upon adjustments to the determination of pre-tax
income for purposes of Section 4(b) and 5(a)(ii) and in the provision for
commissions on fee revenue under Section 4(c) so as to preserve the incentive
opportunities provided hereunder, subject to the following:

  (i)   Such adjustments shall be considered and agreed upon together with, and
shall be generally consistent with, adjustments to GCG’s Incentive Compensation
Bonus Pool (the “ICBP”) or any successor thereto.     (ii)   In adjusting
commissions on fee revenues under Section 4(c), with regard to cases and
projects of a company acquired by or merged with GCG, Executive will be entitled
to commissions hereunder in respect of fee revenues resulting from additions and
extensions of such cases and projects acquired and on any new cases or projects
of such acquired company, but the existing cases and projects at the time of the
acquisition (including the scope thereof and expected revenues) shall be
documented in writing at the time of the acquisition in a manner satisfactory to
the Company and Executive in order to establish that an event thereafter should
be deemed an addition or extension to any such case or project).     (iii)   If
the Company, GCG, and Executive cannot agree upon the appropriate manner for
adjusting the incentive opportunities affected by such a merger or acquisition
or disposition within 90 days after completion of the transaction, the parties
agree that they will submit to mediation leading to binding arbitration (any
such arbitration to be in accordance with Section 11 (b)). No dispute under this
Section 4(e) other than failure to comply with a binding agreement resolving the
issues under this Section 4(e) (including but not limited to as a result of
mediation or arbitration) shall constitute Cause under Section 8(a) or Good
Reason under Section 8(e) hereof.     5.   Long-Term Compensation, Including
Restricted Stock, PSUs, Benefits, and Expense Reimbursement, and Other
Provisions.

     (a) Executive Compensation Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all long-term
executive compensation plans and programs intended for general participation by
senior executives of GCG, as presently in effect or as they may be modified or
added to by GCG or the Company from time to time, subject to the eligibility and
other requirements of such plans and programs. In addition to the foregoing:

  (i)   Restricted Stock. The Company shall grant Executive, as of the Signing
Date (i.e., the date that this Agreement has been executed by all of the parties
hereto), 25,000 shares of Restricted Stock under and subject to the terms of the
Company’s Executive Stock Bonus Plan (the “Restricted Stock”). The Restricted
Stock shall vest in full on January 1, 2007, subject to accelerated vesting upon
a Change of Control or as otherwise provided in this Agreement. Restricted Stock
shall be subject to adjustment in the event of a corporate transaction, in
accordance with Section 10 of the Executive Stock Bonus Plan. Other terms of

-5-



--------------------------------------------------------------------------------



 



      the Restricted Stock shall be governed by the Executive Stock Bonus Plan
and the Restricted Stock Agreement thereunder.     (ii)   Performance Share
Units. The Company shall grant to Executive as of the Signing Date an award of
Performance Share Units (the “PSUs”) under the Company’s Executive Stock Bonus
Plan, as follows (See attachment entitled “Performance Shares Award Accounting
Impact Summary”):         Target PSUs Granted:           250,000.        
Performance Goal: Compound annual growth rate (CAGR) in GCG’s pre-tax income in
the 2006 — 2010 period. Pre-tax income will be determined in the same manner as
under Section 4(b) (and subject to Section 4(e)), with growth measured comparing
the pre-tax income in each performance period to the target 2005 pre-tax income
amount of $9.239 million.         Opportunity to Earn PSUs: The PSUs will be
earned based on performance in two different performance periods, 2006 — 2008
and 2006 — 2010, as specified below; provided, however, that no PSUs will be
earned unless pre-tax income in either 2007 or 2008 (in respect of the 2006 —
2008 performance period) or pre- tax income in either 2007, 2008, 2009 or 2010
(in respect of the 2006 – 2010 performance period) exceeds the 2005 pre-tax
income target amount (except any payout under Section 6 or 7 shall not be
subject to this proviso). For performance between Minimum and Target or between
Target and Maximum in each performance period, straight-line interpolation will
apply.         For the 2006 — 2008 performance period:

                          Required Performance Earning Level   PSUs Earned  
(2006 -2008)
Minimum
    75,000     10% CAGR in GCG pre-tax income
Target
    150,000     15% CAGR in GCG pre-tax income
Maximum
    187,200     20% CAGR in GCG pre-tax income

      For the 2006 — 2010 performance period:

                  Required Performance Earning Level   PSUs Earned   (2006-2010)
Minimum
  125,000 minus number of PSUs earned for 2006 - 2008 performance period   10%
CAGR in GCG pre-tax income
Target
  250,000 minus number of PSUs earned for 2006 - 2008 performance period   15%
CAGR in GCG pre-tax income
Maximum
  250,000 minus number of PSUs earned for 2006 - 2008 performance period   20%
CAGR in GCG pre-tax income

-6-



--------------------------------------------------------------------------------



 



      Service-based vesting and settlement of PSUs: PSUs earned for the 2006 –
2008 performance period will become vested if Executive has been continuously
employed by GCG or the Company through December 31, 2008, and the vested PSUs up
to the Target level will be settled by delivery of one share for each PSU not
later than March 15, 2009; provided, however, that if audited financial
statements of the Company have not been prepared and completed by March 15, 2009
due to circumstances unforeseeable at the Signing Date, the PSUs shall not be
settled until 15 days after delivery of such audited financial statements.
Subject to Section 5(e), the PSUs earned for the 2006 – 2008 performance period
in excess of the Target level will be settled by delivery of one share for each
PSU at the time PSUs earned for the 2006 – 2010 performance period are settled,
but not later than March 15, 2011.         PSUs earned for the 2006 – 2010
performance period will become vested if Executive has been continuously
employed by GCG or the Company through December 31, 2010, and will be settled by
delivery of one share for each PSU not later than March 15, 2011; provided,
however, that if audited financial statements of the Company have not been
prepared and completed by March 15, 2011, due to circumstances unforeseeable at
the Signing Date, the PSUs for the 2006 – 2010 performance period shall not be
settled until 15 days after delivery of such audited financial statements. Any
PSUs not earned and vested as of December 31, 2010 shall be forfeited.

      Accelerated vesting and settlement upon a Change of Control. In the event
of a Change of Control during the Term, the PSUs (including the Supplemental PSU
grant described below, if it has been granted at the time of the Change of
Control) shall be deemed to be earned in accordance with the provisions above
relating to the 2006 – 2010 performance period (including provisions for
subtraction of PSUs earned in 2006 – 2008 performance period, if any) based on
CAGR from the beginning of the period through the date of the Change of Control
(determined in good faith by the Company’s Board), with all earned PSUs,
together with any PSUs previously earned in the 2006 – 2008 performance period
(including PSUs earned for above-Target performance) to be vested and settled
upon occurrence of the Change of Control. Any unvested PSUs shall continue to be
subject to the provisions of Section 5(a)(ii) or shall be replaced with an
incentive arrangement providing for comparable incentive opportunities.

      The foregoing (and other provisions of this Agreement) notwithstanding,
Executive will be entitled to any more favorable terms applicable to the PSUs
under Section 11 of the Executive Stock Bonus Plan.

-7-



--------------------------------------------------------------------------------



 



      Other terms. PSUs shall be subject to adjustment in the event of a
corporate transaction, in accordance with Section 10 of the Executive Stock
Bonus Plan. Other terms of the PSUs shall be governed by the Executive Stock
Bonus Plan and the Performance Share Units Agreement thereunder.        
Supplemental PSU grant. The Company will consider the grant to Executive a
supplemental award of PSUs during the first two months of 2007, if Executive
remains employed at the time of the grant. Such award of PSUs, would give
Executive the opportunity to earn an additional 62,000 PSUs for performance in a
2007 – 2010 performance period, less the number of PSUs in excess of 125,000
earned for the 2006 – 2008 performance period. Such supplemental PSUs will be
earned based on a level of performance as specified by the Committee but not
exceeding the performance that would be required in the remainder of the 2006 –
2010 performance period in order that CAGR in GCG pre-tax income in the 2006 –
2010 performance period would fall between 15% (minimum) and 20% (maximum). The
supplemental PSU award will be deemed earned by straight-line interpolation
between the minimum performance and maximum performance, which shall determine
the portion of the 62,000 PSUs earned (e.g., performance that exceeds the
minimum level by 20% of the difference between minimum and maximum will mean the
gross number of the supplemental PSUs earned is 12,400), subject to a maximum
overall limitation of PSUs earned for the 2006 – 2010 performance period equal
to the sum of the PSUs and supplemental PSUs earned for such performance period
less the number of PSUs earned for the 2006 – 2008 performance period.        
Pro rata earning of PSUs. To determine the number of PSUs earned and to be
settled on a pro rata basis in circumstances in which a payout of pro rata PSUs
is authorized under Section 6 or 7, the following procedure for calculating the
pro rata payouts will apply: First, the gross number of PSUs deemed to be earned
shall be calculated in accordance with the provisions of Section 5(a)(ii) for
the 2006 – 2008 performance period, if termination occurs before 2009, and also
(in all cases if termination occurs in the period 2006 – 2010) for the 2006 –
2010 performance period, in each case based on CAGR from January 1, 2006 through
the date of the termination event (determined in good faith by the Company’s
Board). For purposes of this pro rata earning calculation, the gross number of
PSUs potentially earnable for Maximum performance in the 2006 – 2010 performance
period shall be deemed to be 312,000 (rather than 250,000), regardless of
whether the supplemental PSUs have been granted, provided that, if the
supplemental PSUs have not been granted, the maximum pro rated number of PSUs
that may be deemed earned is 250,000. Second, there shall be subtracted from the
gross number of PSUs deemed earned for the 2006 – 2010 performance period that
number of PSUs actually earned in respect of the 2006 – 2008 performance period,
if the 2006 – 2008 performance period has been completed, or, if not, the gross
number of such PSUs that would have been earned for the 2006 – 2008 performance
period calculated under this provision (without regard to proration). Third, if
the 2006 – 2008 performance period has not been completed, the gross number of
PSUs with respect to that performance period shall be pro rated by multiplying
the number of PSUs determined by a fraction the numerator of which is the number
of days Executive was employed

-8-



--------------------------------------------------------------------------------



 



      from January 1, 2006 through the date of termination and the denominator
of which is the number of days in the 2006 – 2008 performance period. Fourth,
the number of PSUs for the 2006 – 2010 performance period determined under the
second step shall be pro rated by multiplying that number of PSUs by a fraction
the numerator of which is the number of days Executive was employed from
January 1, 2006 through the date of termination and the denominator of which is
the number of days in the 2006 – 2010 performance period. Fifth: The sum of the
number of PSUs determined under the third and fourth steps (together with any
PSUs actually earned and vested for the 2006 – 2008 performance period in excess
of the Target level but not previously settled) will be settled as promptly as
practicable by delivery of shares to Executive (or his estate), subject to
Section 5(e). Unearned PSUs will be forfeited. The supplemental PSUs will not be
separately taken into account in this pro rationing provision).     (iii)  
Stock Options/Equity Awards. Executive shall be entitled to participate in the
stock option or other equity award plans of the Company.

     (b) Employee and Executive Benefit Plans. Executive shall be entitled
during the Term to participate, without discrimination or duplication, in all
employee and executive benefit plans and programs of GCG or the Company, as
presently in effect or as they may be modified or added to by GCG or the Company
from time to time, if and to the extent such plans are generally available to
other senior executives or employees of GCG, subject to the eligibility and
other requirements of such plans and programs, including without limitation
plans providing retirement benefits, medical insurance and health benefits, life
insurance, disability insurance, accidental death or dismemberment insurance,
and welfare benefits, as well as savings, profit-sharing, and stock ownership
plans.
     In furtherance of and not in limitation of the foregoing, during the Term,
GCG, at its own expense, will provide the following benefits to Executive:

  (i)   Vacation. Executive will participate as the Chief Executive Officer of
GCG in GCG executive and employee vacation and time-off programs; provided that
Executive shall be entitled to a minimum of four weeks of vacation per year,
exclusive of GCG holidays;     (ii)   Life Insurance. In addition to $500,000
life insurance policy currently maintained for Executive, Executive shall be
entitled to a life insurance policy providing a death benefit of $1.0 million
(collectively with current policy, $1.5 million), provided that the cost of the
additional policy shall not exceed standard rates. If the cost of such an
additional policy would exceed standard rates, Executive shall be entitled to an
additional life insurance policy providing the largest death benefit that can be
purchased for an amount equal to the standard-rate cost of the $1.0 million
policy.     (iii)   Short-Term Disability. Executive shall be entitled to a
short-term disability benefit of 60% of Base Salary for up to six months.    
(iv)   Long-Term Disability. Executive shall be entitled to long-term disability
insurance, with a monthly benefit of $15,000 to Executive for the duration of
the

-9-



--------------------------------------------------------------------------------



 



      disability (up to age 65 or, for such longer period permitted under GCG’s
long-term disability policy), commencing with the expiration of short-term
disability benefits.     (v)   Car Expense. Executive shall be entitled to
$1,000 per month to cover the costs of an automobile and associated insurance.

GCG and the Company shall have the right to purchase key man or other insurance
on the life of Executive to fund welfare and employee benefits (including the
obligations under this Section 5b).
     (c) Reimbursement of Expenses. GCG will promptly reimburse Executive for
all out-of-pocket business expenses and disbursements reasonably incurred by
Executive in the performance of Executive’s duties during the Term, subject to
Executive’s furnishing GCG with evidence reasonably satisfactory to GCG (such as
receipts) substantiating the claimed expenditures (such expenses being
commensurate with the office and executive position of Executive hereunder) in
accordance with GCG’s reimbursement policies as in effect from time to time.
     (d) Company Registration Obligations. The Company will use its best
efforts, at its own expense, to file with the Securities and Exchange Commission
and thereafter maintain the effectiveness of one or more registration statements
registering under the Securities Act of 1933, as amended (the “1933 Act”), the
offer and sale of shares by the Company to Executive pursuant to stock options,
the Restricted Stock, PSUs and any other equity-based awards granted to
Executive under the Executive Stock Bonus Plan, other Company plans or apart
from a Company plan. In addition, (i) if shares of Company stock are acquired by
Executive under this Agreement in a transaction resulting in the acquired shares
being “restricted securities” for purposes of the 1933 Act, (ii) if Rule 144
under the 1933 Act is not available for the sale by Executive of his Company
stock acquired under this Agreement, or (iii) if Executive’s aggregate holdings
of Company stock exceed the then applicable volume limitation under Rule 144
under the 1933 Act such that such holdings could not be promptly resold (i.e.,
within a three-month period) under Rule 144, the Company will, upon request of
Executive, use its best efforts to file a registration statement (or amend a
previously filed registration statement) registering the reoffer and resale of
shares acquired by Executive from the Company pursuant to this Agreement and
thereafter to maintain the registration statement in effect (including a current
reoffer prospectus) for a period of one year.
     (e) Limitations Under Code Section 409A. In the event that, as a result of
Section 409A of the Internal Revenue Code (the “Code”) (and any related
regulations or other pronouncements), any of the payments that Executive is
entitled to under the terms of this Agreement or any other plan or arrangement
of GCG or the Company involving deferred compensation (as defined under Code
Section 409A) may not be made at the time contemplated by the terms thereof
without causing Executive to be subject to constructive receipt at a date prior
to actual payment and/or an income tax penalty and interest and the timing of
payment is the sole cause of such adverse tax consequences, GCG or the Company
will make such payment on the first day permissible under Code Section 409A
without Executive incurring such adverse tax consequences (such delay will not
affect the timing of any installments or other payments otherwise payable after
the six-month delay period imposed under Section 409A). In particular, with
respect to any payment triggered by termination of

-10-



--------------------------------------------------------------------------------



 



employment hereunder, in the event of any delay in the payment date as a result
of Code Section 409A(a)(2)(A)(i) and (B)(i), GCG or the Company will adjust the
payments to reflect the deferred payment date by crediting interest thereon at
the prime rate in effect at the time such amount first becomes payable, as
quoted by the Company’s principal bank. In addition, other provisions of this
Agreement or any other such plan or arrangement notwithstanding, GCG and the
Company shall have no right to accelerate or delay any such payment or to make
any such payment as the result of any specific event except to the extent
permitted under Section 409A.

  6.   Termination Due to Death or Disability.

     (a) Death. In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of GCG, the Company and Executive under Sections 1 through 5 of this Agreement
will immediately cease except for obligations which expressly continue after
death, and GCG or the Company will pay Executive’s estate (which term includes a
beneficiary in any case in which a beneficiary is validly designated), and
Executive’s estate will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));     (ii)   Executive’s estate shall continue to receive payment
of Executive’s Base Salary for six months after death;     (iii)   In lieu of
any annual incentive compensation under Section 4(b) for the year in which
Executive’s death occurred, an amount equal to the annual incentive compensation
that was payable in the previous year (or would have been payable in 2005 if
death occurs in 2006) multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of his death and the
denominator of which is 365;     (iv)   The Restricted Stock granted under
Section 5(a)(i) and not previously vested will vest in an amount equal to the
total number of shares of Restricted Stock granted multiplied by a fraction the
numerator of which is the number of days Executive was employed since January 1,
2006 and the denominator of which is 365. Such vested shares will be delivered
to the authorized representatives of Executive’s estate as promptly as
practicable;     (v)   The True-Up Payment shall be payable in accordance with
the formula in Section 4(d), except that any payment to Executive under this
Section 6(a) of an amount provided for or calculated under Section 4(b) or 4(c)
or in lieu of such an amount shall be treated as a payment under Sections 4(b)
and 4(c);     (vi)   PSUs granted under Section 5(a)(ii) and not previously
vested under Section 5(a)(ii) as a result of a Change of Control or forfeited
will be deemed earned on a pro rata basis and settled as specified under the
subheading “Pro rata earning of PSUs” in Section 5(a)(ii);     (vii)   For a
period of two years after Executive’s death, Executive’s estate shall be paid
commissions pursuant to Section 4(c) hereof on any fee revenue derived from
business that was initiated before the date of death, and shall be entitled to

-11-



--------------------------------------------------------------------------------



 



      payment of the Profit Participation under Section 4(b) for the year of
death and continuing during the period of two years after Executive’s death;
provided that the Profit Participation payments initially payable hereunder
shall be offset by the amount paid pursuant to Section 6(a)(iii), and the Profit
Participation payable for the second calendar year following death will be
prorated by determining the amount for the full year multiplied by a fraction
the numerator of which is the number of days from January 1 of that year through
the second anniversary of Executive’s death and the denominator of which is 365.
For purposes of this provision, business is “initiated” if there is written
documentation establishing a firm engagement for specified services of GCG on a
particular case or otherwise documented under GCG’s current policy for opening a
case; and     (viii)   All other rights to compensation following death payable
by GCG or the Company to Executive’s estate, including benefits, shall be
determined in accordance with the plans, policies and practices of GCG and the
Company as then in effect.

     (b) Disability. GCG may terminate the employment of Executive hereunder due
to the Disability (as defined in Section 8(d)) of Executive. Such employment
shall terminate at the time a Notice of Termination is given (or at such later
date as may be specified in the Notice of Termination), unless Executive has
returned to service and presented to GCG a certificate of good health prior to
such termination as specified in Section 8(d). Upon termination of employment
due to Disability, the Term will terminate, all obligations of GCG, the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Disability, and GCG or the Company will pay Executive, and,
subject to Executive’s continuing compliance with the terms of this Agreement,
Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Executive
shall continue to receive payment of Executive’s Base Salary for six months
after termination, reduced by any disability benefits paid in lieu of Base
Salary under GCG’s or the Company’s employee benefit plans or programs then in
effect;     (iii)   In lieu of any annual incentive compensation under Section
4(b) for the year in which Executive’s termination occurred, an amount equal to
the annual incentive compensation that was payable in the previous year (or
would have been payable in 2005 if termination occurs in 2006) multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of his termination and the denominator of which is 365;     (iv)   The
Restricted Stock granted under Section 5(a)(i) and not previously vested will
vest in an amount equal to the total number of shares of Restricted Stock
granted multiplied by a fraction the numerator of which is the number of days
Executive was employed since January 1, 2006 and the denominator of which is
365. Such vested shares will be delivered to Executive as promptly as
practicable;

-12-



--------------------------------------------------------------------------------



 



  (v)   The True-Up Payment shall be payable in accordance with the formula in
Section 4(d), except that any payment to Executive under this Section 6(b) of an
amount provided for or calculated under Section 4(b) or 4(c) or in lieu of such
an amount shall be treated as a payment under Sections 4(b) and 4(c);     (vi)  
PSUs granted under Section 5(a)(ii) and not previously vested under Section
5(a)(ii) as a result of a Change of Control or forfeited will be deemed earned
on a pro rata basis and settled as specified under the subheading “Pro rata
earning of PSUs” in Section 5(a)(ii);     (vii)   For a period of two years
after Executive’s termination, Executive shall be paid commissions pursuant to
Section 4(c) hereof on any fee revenue derived from business that was initiated
before the date of termination, and shall be entitled to payment of the Profit
Participation under Section 4(b) for the year of termination and continuing
during the period of two years after Executive’s termination; provided that the
Profit Participation payments initially payable hereunder shall be offset by the
amount paid pursuant to Section 6(b)(iii), and the Profit Participation payable
for the second calendar year following termination will be prorated by
determining the amount for the full year multiplied by a fraction the numerator
of which is the number of days from January 1 of that year through the second
anniversary of Executive’s termination and the denominator of which is 365. For
purposes of this provision, business is “initiated” if there is written
documentation establishing a firm engagement for specified services of GCG on a
particular case, or otherwise documented under GCG’s current policies for
opening a case; and     (viii)   All other rights to compensation following
termination due to Disability payable by GCG or the Company to Executive,
including benefits, shall be determined in accordance with the plans, policies
and practices of GCG and the Company as then in effect.

     (c) Other Terms of Payment Following Death or Disability. Nothing in this
Section 6 shall limit the benefits payable or provided in the event Executive’s
employment terminates due to death or Disability under the terms of plans or
programs of GCG or the Company more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance or otherwise expressly payable on a deferred basis,
will be paid as promptly as practicable after such termination of employment,
subject to Section 5(e).

  7.   Termination of Employment For Reasons Other Than Death or Disability.

     (a) Termination by the Company for Cause or Voluntary Termination by
Executive not for Good Reason. GCG may terminate the employment of Executive
hereunder for Cause (as defined in Section 8(a)) at any time. Executive may
terminate employment voluntarily without Good Reason at any time. At the time
Executive’s employment is terminated for Cause or by Executive voluntarily
without Good Reason, the Term will terminate, all obligations of GCG, the

-13-



--------------------------------------------------------------------------------



 



Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease, and GCG or the Company will pay Executive, and Executive will
be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));     (ii)   All rights to any unpaid annual incentive award
(Profit Participation) for the year of termination will be forfeited;     (iii)
  All unvested stock options, unvested Restricted Stock, unvested PSUs and other
unvested equity awards will be forfeited, and in other respects outstanding
equity awards (such as vested options) will be subject to the terms under which
the awards were granted; and     (iv)   All other rights to compensation
following termination by GCG for Cause payable by GCG or the Company to
Executive, including benefits, shall be determined in accordance with the plans,
policies and practices of GCG and the Company as then in effect.

     (b) Termination by GCG Without Cause Not Related to a Change of Control.
GCG may terminate the employment of Executive hereunder without Cause, if the
date of termination is more than 3 months prior to and more than 12 months
following a Change of Control, upon at least 30 days’ written notice to
Executive. The foregoing notwithstanding, GCG may elect, by written notice to
Executive, to terminate Executive’s positions specified in Sections 1 and 3 and
all other obligations of Executive and GCG and the Company under Section 3 at a
date earlier than the expiration of such 30-day period, if so specified by GCG
in the written notice, provided that Executive shall be treated as an employee
of GCG (without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 30-day period. At the time Executive’s employment is
terminated under this Section 7(b) (i.e., at the expiration of such notice
period), the Term will terminate, all remaining obligations of GCG, the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease (except as expressly provided below), and GCG or the Company will pay
Executive, and, subject to Executive’s continuing compliance with the terms of
this Agreement, Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Executive
shall continue to receive payment of Executive’s Base Salary for 12 months after
termination;     (iii)   For a period of 12 months after Executive’s
termination, Executive shall be paid commissions pursuant to Section 4(c) hereof
on any fee revenue derived from business that was initiated before the date of
termination, and shall be entitled to payment of the Profit Participation under
Section 4(b) for the year of termination and continuing during the period of
12 months after Executive’s termination; provided, however, that the Profit
Participation payable for the calendar year following termination will be
prorated by determining the amount for the full year multiplied by a fraction
the numerator of which is the number of days from January 1 of that year through
the anniversary of Executive’s termination and the

-14-



--------------------------------------------------------------------------------



 



      denominator of which is 365. For purposes of this provision, business is
“initiated” if there is written documentation establishing a firm engagement for
specified services of GCG on a particular case, or otherwise documented under
GCG’s current policies for opening a case; and     (iv)   Executive and his
eligible dependents shall be permitted to continue to participate in all health,
medical and dental plans and programs maintained by GCG or the Company for
12 months after termination and shall pay, at the same cost to Executive as
would apply if he remained an employee of GCG, all required contributions to
maintain such coverage, following which time Executive and his eligible
dependents will be entitled to the full COBRA continuation rights as if the end
of such 12-month period was the date of Executive’s termination of employment;
provided that coverage hereunder will cease (except for entitlement to rights
under COBRA) at such time as coverage of the same general type is available from
another employer of Executive;     (v)   The True-Up Payment shall be payable in
accordance with the formula in Section 4(d), except that any payment to
Executive under this Section 7(b) of an amount provided for or calculated under
Section 4(b) or 4(c) or in lieu of such an amount shall be treated as a payment
under Sections 4(b) and 4(c);     (vi)   The Restricted Stock granted under
Section 5(a)(i) and not previously vested will vest in full, and such vested
shares will be delivered to Executive as promptly as practicable;     (vii)  
PSUs granted under Section 5(a)(ii) and not previously vested under Section
5(a)(ii) as a result of a Change of Control or forfeited will be deemed earned
on a pro rata basis and settled as specified under the subheading “Pro rata
earning of PSUs” in Section 5(a)(ii);     (viii)   The vesting, exercisability
and forfeiture of outstanding stock options and other equity awards (excluding
Restricted Stock and PSUs) will be governed by the terms of the applicable plans
and award agreements (but subject to Section 5(e) hereof); and     (ix)   All
other rights to compensation following termination under this Section 7(b)
payable by GCG or the Company to Executive, including benefits, shall be
determined in accordance with the plans, policies and practices of GCG and the
Company as then in effect.

     (c) Termination by Executive for Good Reason Not Related to a Change of
Control. Executive may terminate his employment hereunder for Good Reason, more
than 3 months prior to a Change of Control or more than 12 months following a
Change of Control, upon 30 days’ written notice to GCG; provided, however, that,
if GCG or the Company has corrected the basis for such Good Reason within such
30-day period, Executive may not terminate his employment for Good Reason with
respect to the matters addressed in the written notice, and therefore
Executive’s notice of termination will automatically become null and void. At
the time Executive’s employment is terminated by Executive for Good Reason
(i.e., at the expiration of such notice period), the Term will terminate, all
obligations of the Company and

-15-



--------------------------------------------------------------------------------



 



Executive under Sections 1 through 5 of this Agreement will immediately cease
(except as expressly provided under this Section 7(c)), and GCG and the Company
will pay Executive, and, subject to Executive’s continuing compliance with the
terms of this Agreement, Executive will be entitled to receive, the payments and
benefits specified in Section 7(b) above; provided, however, that if any such
payment or benefit is based on Base Salary or other level of compensation or
benefits at the time of Executive’s termination and if a reduction in such Base
Salary or other level of compensation or benefit was the basis for Executive’s
termination for Good Reason, then the Base Salary or other level of compensation
in effect before such reduction shall be used to calculate payments or benefits
under this Section 7(c).
     (d) Termination by GCG Without Cause within 3 Months Prior to or 12 Months
After a Change of Control. The Company may terminate the employment of Executive
hereunder without Cause, simultaneously with or within 3 months prior to or
12 months following a Change of Control, upon at least 30 days’ written notice
to Executive. The foregoing notwithstanding, GCG may elect, by written notice to
Executive, to terminate Executive’s positions specified in Sections 1 and 3 and
all other obligations of Executive and GCG and the Company under Section 3 at a
date earlier than the expiration of such 30-day period, if so specified by GCG
in the written notice, provided that Executive shall be treated as an employee
of GCG (without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 30-day period. At the time Executive’s employment is
terminated under this Section 7(d) (i.e., at the expiration of such notice
period), the Term will terminate, all remaining obligations of GCG, the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease (except as expressly provided below), and GCG or the Company will pay
Executive, and, subject to Executive’s continuing compliance with the terms of
this Agreement, Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Executive
shall continue to receive payment of Executive’s Base Salary for 18 months after
termination;     (iii)   For a period of 18 months after Executive’s
termination, Executive shall be paid commissions pursuant to Section 4(c) hereof
on any fee revenue derived from business that was initiated before the date of
termination, and shall be entitled to payment of the Profit Participation under
Section 4(b) for the year of termination and continuing during the period of
18 months after Executive’s termination; provided, however, that the Profit
Participation payable for the calendar year in which the 18-month period
following termination ends will be prorated by determining the amount for the
full year multiplied by a fraction the numerator of which is the number of days
from January 1 of that year through the end of the 18-month period following
Executive’s termination and the denominator of which is 365. For purposes of
this provision, business is “initiated” if there is written documentation
establishing a firm engagement for specified services of GCG on a particular
case, or otherwise documented under GCG’s current policies for opening a case;
and     (iv)   Executive and his eligible dependents shall be permitted to
continue to participate in all health, medical and dental plans and programs
maintained by

-16-



--------------------------------------------------------------------------------



 



      GCG or the Company for 18 months after termination and shall pay, at the
same cost to Executive as would apply if he remained an employee of GCG, all
required contributions to maintain such coverage, following which time Executive
and his eligible dependents will be entitled to the full COBRA continuation
rights as if the end of such 18-month period was the date of Executive’s
termination of employment; provided that coverage hereunder will cease (except
for entitlement to rights under COBRA) at such time as coverage of the same
general type is available from another employer of Executive;     (v)   The
True-Up Payment shall be payable in accordance with the formula in Section 4(d),
except that any payment to Executive under this Section 7(d) of an amount
provided for or calculated under Section 4(b) or 4(c) or in lieu of such an
amount shall be treated as a payment under Sections 4(b) and 4(c);     (vi)  
The Restricted Stock granted under Section 5(a)(i) and not previously vested
will vest in full, and such vested shares will be delivered to Executive as
promptly as practicable;     (vii)   PSUs granted under Section 5(a)(ii) and not
previously vested under Section 5(a)(ii) as a result of the Change of Control or
forfeited will be deemed earned on a pro rata basis and settled as specified
under the subheading “Pro rata earning of PSUs” in Section 5(a)(ii);     (viii)
  All unvested stock options that have an exercise price less than the fair
market value of the Company’s common stock at the date of the Change of Control
or the subsequent termination of employment will become immediately vested, and
in other respects the exercisability, termination and forfeiture of outstanding
stock options and other equity awards (excluding Restricted Stock and PSUs) will
be governed by the terms of the applicable plans and award agreements (but
subject to Section 5(e) hereof); and     (ix)   All other rights to compensation
following termination under this Section 7(b) payable by GCG or the Company to
Executive, including benefits, shall be determined in accordance with the plans,
policies and practices of GCG and the Company as then in effect.

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if the Company has purported to reduce Base Salary or other level of
compensation or benefits prior to such termination in a manner that would
constitute Good Reason, then the Base Salary or other level of compensation in
effect before such reduction shall be used to calculate payments or benefits
under this Section 7(d).
     The parties hereto agree that the payments in a total amount not less than
the amounts provided under clauses (ii) and (iii) for the 12-month period
following termination and the value of benefits provided at Company and GCG cost
under clause (iv) above represent fair compensation to Executive for Executive’s
non-competition obligations under Section 10(a).

-17-



--------------------------------------------------------------------------------



 



     (e) Termination by Executive for Good Reason Within 3 Months Prior to or 12
Months After a Change of Control. Executive may terminate his employment
hereunder for Good Reason, simultaneously with or within 3 months prior to or
12 months following a Change of Control, upon 30 days’ written notice to GCG;
provided, however, that, if GCG or the Company has corrected the basis for such
Good Reason within such 30-day period, Executive may not terminate his
employment for Good Reason with respect to the matters addressed in the written
notice, and therefore Executive’s notice of termination will automatically
become null and void. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), the
Term will terminate, all obligations of the Company and Executive under
Sections 1 through 5 of this Agreement will immediately cease (except as
expressly provided under this Section 7(e)), and GCG and the Company will pay
Executive, and, subject to Executive’s continuing compliance with the terms of
this Agreement, Executive will be entitled to receive, the payments and benefits
specified in Section 7(d) above; provided, however, that if any such payment or
benefit is based on Base Salary or other level of compensation or benefits at
the time of Executive’s termination and if a reduction in such Base Salary or
other level of compensation or benefit was the basis for Executive’s termination
for Good Reason, then the Base Salary or other level of compensation in effect
before such reduction shall be used to calculate payments or benefits under this
Section 7(e). Except for the foregoing, other provisions of Section 7(d)
(including the final paragraph thereof) apply equally under this Section 7(e).
     (f) Other Terms Relating to Certain Terminations of Employment. Whether a
termination is deemed to be at or following a Change of Control for purposes of
Sections 7(b), (c), (d), or (e) is determined at the date of termination,
regardless of whether the Change of Control had occurred at the time a notice of
termination was given. In the event Executive’s employment terminates for any
reason set forth in Section 7(b) through (e), Executive will be entitled to the
benefit of any terms of plans or agreements applicable to Executive which are
more favorable than those specified in this Section 7 (except in the case of
annual incentives in lieu of which amounts are paid hereunder). Amounts payable
under this Section 7 following Executive’s termination of employment, other than
those expressly payable on a deferred basis, will be paid as promptly as
practicable after such a termination of employment, and such amounts payable
under Section 7(d) or 7(e) will be paid in no event later than 15 days after
Executive’s termination of employment unless not determinable within such
period, subject in all cases to Section 5(e).

  8.   Definitions Relating to Termination Events.

     (a) “Cause”. For purposes of this Agreement, “Cause” shall mean the
following (subject to Section 4(e)(iii)):

  (i)   Executive’s refusal or willful failure to substantially perform his
duties (other than any such failure resulting from incapacity due to physical or
mental illness or disability), after demand for substantial performance is
delivered by GCG that specifically identifies the manner in which GCG believes
Executive has not substantially performed his duties;     (ii)   Executive’s
dishonesty or misappropriation with regard to GCG or the Company which has a
significant adverse effect on the business or reputation of GCG or

-18-



--------------------------------------------------------------------------------



 



      the Company, or fraud with regard to GCG or the Company or their assets or
business;     (iii)   Executive’s conviction of or the pleading of nolo
contendere with regard to a felony (other than a traffic violation) or any other
crime involving, in the sole discretion of the Company’s Board, moral turpitude;
    (iv)   Executive’s material breach of fiduciary duty owed to GCG or the
Company;     (v)   Executive’s gross negligence or material and willful
misconduct with regard to GCG or the Company or their assets, business or
employees;     (vi)   The refusal of Executive to follow the lawful written
directions of the Board of GCG or the Board of the Company, or an Executive Vice
President or higher officer of the Company, which are consistent with the duties
and authorities of Executive set forth in this Agreement and not inconsistent
with other written directions of the Board of GCG or Board of the Company or
such an Executive Vice President or higher officer of the Company; or     (vii)
  Any other material breach by Executive of a material provision of this
Agreement;

provided, however, that GCG and the Company shall give written notice to
Executive of the existence of circumstances that would constitute Cause and,
with respect to grounds other than under clause (ii) or (iii) above, Executive
shall have a period of 30 days in which to fully cure such Cause, with Cause
being deemed to exist only if it exists at the end of such cure period; and
provided further, that GCG and the Company shall be under no obligation to
provide Executive with this 30-day period to cure if to do so would threaten to
substantially impair the assets, business, or intellectual or proprietary rights
of GCG or the Company in the reasonable judgment of the Board of the Company.
For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief (based upon an
objective reasonable person standard) that Executive’s action or omission was in
the best interest of GCG and the Company. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the GCG Board or
Company Board or based upon the advice of counsel for GCG or the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of GCG and the Company.
     (b) “Change of Control”. For purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred if, during the Term:

  (i)   Any “Person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) as modified and used in Sections 13(d) and
14(d) of the Exchange Act) other than (1) the Company or any of its
subsidiaries, (2) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) any corporation owned, directly or indirectly, by
stockholders of the Company in substantially the

-19-



--------------------------------------------------------------------------------



 



      same proportions as their ownership of the Company’s common stock, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 25% of the combined voting power of the Company’s then outstanding voting
securities;     (ii)   During any period of not more than two (2) consecutive
years, not including any period prior to the effective date of this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Company (the “Company Board”), and any new director (other than
a director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii) or (iv) of this
Section), whose election by the Company Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;     (iii)   There is consummated a merger or consolidation of the
Company with any corporation, other than (A) a merger of consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) 50% or more of
the combined voting power of the voting securities of the Company or such
surviving or parent entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation in which no Person acquires 25%
or more of the combined voting power of the Company’s or such surviving or
parent entity’s then outstanding securities;     (iv)   The stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets (or any transaction having a similar effect), and thereafter
the Company has substantially completed such liquidation or sale or disposition
of assets transaction; or     (v)   There is consummated a sale or exchange of
securities of GCG (or a successor entity), a merger or consolidation of GCG (or
a successor entity) or a sale of all or substantially all of the assets of GCG
(or a successor entity) with the result that, immediately after such
transaction, the Company is not the direct or indirect beneficial owner of an
80% equity interest in a business entity (whether GCG or a successor entity)
engaged in the business GCG (or the successor entity) was engaged in prior to
the transaction, with such equity interest comprising at least 80% of the voting
power of all voting securities and a right to equity distributions and
distributions of remaining assets upon liquidation of at least 80%;

provided, however, that no event specified in clause (i) through (v) above shall
be deemed to be a Change of Control if Executive, apart from his position as a
stockholder of the Company or officer of GCG (or a successor entity), is a
sponsor of the Person the actions of which substantially resulted in the Change
of Control (i.e., Executive initiates, and participates with the

-20-



--------------------------------------------------------------------------------



 



principal party (other than the Company and GCG) engaged in, the transaction
resulting in a Change of Control, unless such initiation was at the request of
the Company).

     (c)“Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

  (i)   The unpaid portion of Base Salary at the rate payable, in accordance
with Section 4(a) hereof, at the date of Executive’s termination of employment,
pro rated through such date of termination, payable in accordance with GCG’s
regular pay schedule;     (ii)   All earned and unpaid and/or vested and
nonforfeitable amounts owing or accrued at the date of Executive’s termination
of employment under any compensation and benefit plans, programs, and
arrangements of GCG or the Company (including any Profit Participation or
commissions on fee revenue earned through the date of termination but not yet
paid and any PSUs vested at the date of termination but not yet settled),
payable in accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and     (iii)   Reasonable
business expenses and disbursements incurred by Executive prior to Executive’s
termination of employment, to be reimbursed to Executive, as authorized under
Section 5(c), in accordance GCG’s reimbursement policies as in effect at the
date of such termination.

     (d) “Disability”. For purposes of this Agreement, “Disability” means
Executive’s disability that would entitle Executive to receive full long-term
disability benefits under GCG’s or the Company’s long-term disability plans
(whichever applies to Executive), provided that no “Disability” shall be deemed
to have arisen until any applicable waiting period for benefits has been
satisfied. At any time that GCG or the Company does not maintain such a
long-term disability plan, “Disability” shall have the meaning under the
long-term disability policy presently covering Executive.
     (e) “Good Reason”. For purposes of this Agreement (and subject to
Section 4(e)(iii)), “Good Reason” shall mean, without Executive’s express
written consent, the occurrence of any of the following circumstances unless
such circumstances are fully corrected prior to the date of termination
specified in the notice of termination given in respect thereof:

  (i)   The assignment to Executive of duties inconsistent with Executive’s
position and status hereunder, or an alteration, adverse to Executive, in the
nature of Executive’s duties, responsibilities, and authorities, Executive’s
positions or the conditions of Executive’s employment from those specified in
Section 3 or otherwise hereunder; except the foregoing shall not constitute Good
Reason if occurring in connection with the termination of Executive’s employment
for Cause, Disability, death, or as a result of action by or with the consent of
Executive;

-21-



--------------------------------------------------------------------------------



 



  (ii)   A reduction by GCG or the Company (or a successor or permitted assignee
of GCG’s obligations under this Agreement) in Executive’s Base Salary or
compensation opportunities, in the aggregate, under this Agreement; or     (iii)
  Any failure by GCG or the Company (or a successor or permitted assignee of
GCG’s obligations under this Agreement) to comply with any other material
provision of this Agreement;

provided, however, that an event will constitute Good Reason only if Executive
has given notice of termination within one year after the occurrence of the Good
Reason event.

  9.   Excise Tax-Related Provisions.

     Notwithstanding anything to the contrary contained in this Agreement, to
the extent that any of the payments and benefits provided for under this
Agreement or any other agreement or arrangement between GCG and/or the Company
and Executive (collectively, the “Payments”) (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
Section 9, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
excise tax under Section 4999 of the Code; whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in Executive’s receipt on an
after-tax basis, of the greatest amount of economic benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless Executive and GCG otherwise agree
in writing, any determination required under this Section shall be made in
writing by GCG’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and GCG for all
purposes. For purposes of making the calculations required by this Section 9,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. GCG, the
Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 9. If this Section 9 is applied to reduce an
amount payable to Executive, and the Internal Revenue Service successfully
asserts that, despite the reduction, Executive has nonetheless received payments
which are in excess of the maximum amount that could have been paid to Executive
without being subjected to any excise tax, then, unless it would be unlawful for
GCG to make such a loan or similar extension of credit to Executive, Executive
may repay such excess amount to GCG as though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of

-22-



--------------------------------------------------------------------------------



 



the applicable federal rate (as determined under section 1274(d) of the Code in
respect of such loan).

  10.   Non-Competition and Non-Disclosure; Executive Cooperation; Non-
Disparagement; Clawback.

     (a) Non-Competition. During the Term and, if Executive’s employment with
GCG is terminated by GCG for Cause or voluntarily by Executive without Good
Reason (whether before or after a Change of Control), for a period of 12 months
after such termination of employment, Executive will not enter into or engage in
Competition (as defined below) with GCG or the Company (unless consented to by
the Company in writing).
“Competition” shall mean:

  (i)   participating, directly or indirectly, as an individual proprietor,
partner, stockholder, officer, employee, director, joint venturer, investor,
lender, consultant or in any capacity whatsoever (within the United States) in
the class-action settlement or bankruptcy administration business, the loss
adjusting business, or any other business engaged in by GCG or the Company
during the Term or business opportunity being planned or pursued by GCG or the
Company at the time of Executive’s termination of employment unless Executive
was not aware of such planned or pursued business opportunity (collectively, the
“Business”), provided, however, that such participation shall not include the
mere ownership of not more than one percent of the total outstanding stock of a
publicly held company; or     (ii)   soliciting, diverting, taking away or
attempting to take away, directly or indirectly, for himself or on behalf of any
other individual or company, any of GCG’s or the Company’s contacts, customers
or clients or the business or patronage of any such contacts, customers or
clients or in any way interfering with, disrupting or attempting to disrupt any
then existing relationships between GCG or the Company and any of their
contacts, customers or clients or other individuals or companies with whom they
deal or contacting or entering into any business transaction with any such
contacts, customers or clients or other individuals or companies for any purpose
related to the Business; or     (iii)   recruiting, soliciting or inducing of
employee or employees of GCG or the Company to terminate their employment with,
or otherwise cease their relationship with, GCG or the Company, as the case may
be, or hiring or assisting another person or company to hire any employee of GCG
or the Company. The foregoing notwithstanding, if requested by a company with
which Executive is not affiliated, Executive may serve as a reference for any
person who at the time of the request is not an employee of GCG or the Company.

It is understood that this Section 10(a) will not preclude or prevent Executive
from working as a lawyer or for a law firm if the activities of Executive in no
way compete with the businesses

-23-



--------------------------------------------------------------------------------



 



conducted by GCG and the Company. Furthermore, this Section 10(a) does not
preclude or prevent Executive from working for a company engaged in a
competitive business provided Executive does not directly or indirectly provide
any services to the competitive business.
     (b) Confidential Information. During and after the Term, Executive shall
hold in a fiduciary capacity for the benefit of GCG and the Company all
Confidential Information. Except in the proper performance of his duties under
this Agreement, Executive shall not, without prior written consent of GCG (which
consent shall not unreasonably be withheld), unless compelled pursuant to the
order of a court or other governmental or legal body having jurisdiction over
such matter, communicate or divulge any Confidential Information to anyone other
than GCG or the Company and those designated by GCG or the Company. In the event
Executive is compelled by order of a court or other governmental or legal body
to communicate or divulge any such information, knowledge or data to anyone
other than GCG or the Company and those designated by GCG or the Company, to the
extent possible under applicable law Executive shall promptly notify GCG of any
such order and shall cooperate fully with GCG in protecting such information.
     As used herein, Confidential Information means information including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. Confidential Information also includes
data and information relating to the business of GCG or the Company which is or
has been disclosed to Executive which Executive became aware as a consequence of
or through his relationship to GCG or the Company and which has value to GCG or
the Company and is not generally known to third parties. Confidential
Information shall not include any data or information that (i) has been
voluntarily or involuntarily disclosed to the public by GCG or the Company
(except where such public disclosure has been made by Executive without
authorization); (ii) has been independently developed and disclosed by others;
(iii) that otherwise enters the public domain through lawful means; (iv) is
within Executive’s general business or industry knowledge, know-how, or
expertise (“Know-how”) and such Know-how is of a generic nature and not
specifically pertaining to GCG or the Company, including without limitation
know-how obtained or developed in connection with Executive’s employment by GCG
or the Company.
     Upon termination of Executive’s employment with GCG, or at any time as GCG
may request, Executive will promptly deliver to GCG all documents (whether
prepared by GCG, Executive or a third party) relating to GCG or the Company or
any of their business or property which he may possess or have under his
direction or control, including all documents and other media containing
information belonging or relating to GCG or the Company or their affiliates and
information relating to clients or customers and prospects of GCG or the Company
or their affiliates. Executive will not retain copies of such documents or
information in any form.
     (c) Cooperation With Regard to Litigation. Executive agrees to cooperate
with GCG and the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of GCG or the

-24-



--------------------------------------------------------------------------------



 



Company or any of their subsidiaries or affiliates, in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist GCG and the Company, or any of their subsidiaries or affiliates, in any
such action, suit, or proceeding, by providing information and meeting and
consulting with the GCG or Company Board or its representatives or counsel, or
representatives or counsel to GCG or the Company, or any of their subsidiaries
or affiliates, as may be reasonably requested and after taking into account
Executive’s post-termination personal and business responsibilities and
obligations; provided, however, that nothing in this provision shall compel
Executive to waive his privilege under the Fifth Amendment to the United States
Constitution. GCG and the Company agree to reimburse Executive, on an after-tax
basis, for all expenses actually incurred in connection with his provision of
testimony or assistance, including any lost compensation.
     (d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to GCG or the
Company, their subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations. Likewise, during the
Term and thereafter, GCG and the Company, and their officers, directors,
employees and other persons within the control of GCG and the Company, including
Executive’s successor in office, shall not make any such statements or
representations or take any action which may, directly or indirectly, disparage
or be damaging to Executive. Notwithstanding the foregoing, nothing in this
Agreement shall preclude the parties hereto or their successors from making
truthful statements in the proper performance of their jobs or that are required
by applicable law, regulation or legal process, and the parties shall not
violate this provision in making truthful statements in response to disparaging
statements made by the other party.
     (e) Release of Employment Claims. Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination) (the “Termination
Benefits”), that he will execute a general release in the standard form employed
by GCG, releasing any and all claims against GCG, the Company, or their
officers, directors, employees or agents, arising out of Executive’s employment
(other than enforcement of this Agreement and other than with respect to vested
rights or rights provided for under any benefit plan or arrangement of GCG or
the Company including any right to indemnification by the Company or GCG that
Executive may have).
     (f) Forfeiture and Clawback of Compensation Upon Violation of Covenants.
The provisions of Sections 6 and 7 notwithstanding, if Executive materially
fails to comply with the provisions of Section 10(a), (b), (c), or (d) during
the Term or thereafter (a “Material Failure to Comply”), Executive shall be
subject to the forfeiture and clawback of compensation specified in this Section
10(f); provided, however, the remedies specified in this Section 10(f) shall not
be triggered unless the Company has given written notice to Executive within
three months after the Company became or should have become aware of the event
or circumstances asserted to constitute a Material Failure to Comply specify the
event or circumstances that constitute grounds for the forfeiture and clawback,
and, if such Material Failure to Comply is capable of being cured, providing a
period of 30 calendar days for Executive to cure such Material Failure to
Comply. Upon the triggering of the remedies under this Section 10(f), Executive
shall forfeit all rights to future payment of compensation under Section 6 and
7, and all outstanding stock options and all unvested PSUs, Restricted Stock,
and other equity awards under Company plans. In addition, compensation realized
by Executive shall be subject to clawback as follows:

-25-



--------------------------------------------------------------------------------



 



  (i)   Compensation Realized After Material Failure to Comply. All after-tax
compensation earned and paid under Sections 4, 5 (other than 5(b) and 5(c)), 6
or 7 since the earliest applicable Material Failure to Comply and all after-tax
compensation realized upon an exercise, vesting of stock options, Restricted
Stock, PSUs, or other equity awards (together with any dividends or dividend
equivalents paid or credited) since the earliest applicable Material Failure to
Comply must be repaid in full to the Company. In the case of options, Executive
shall be required to pay to the Company an amount equal to the after-tax
difference between the aggregate fair market value of the shares acquired upon
exercise at the date of exercise and the exercise price paid by Executive. In
the case of other equity awards, Executive shall be required to pay to the
Company an amount equal to the aggregate after-tax fair market value of the
shares deliverable at the settlement date awards, less the amount paid by
Executive, if any (together with any dividends or dividend equivalents paid or
credited to Executive since the earliest applicable Material Failure to Comply).
    (ii)   Compensation Realized Before the Material Failure to Comply.
Executive shall be required to repay 50% of the after-tax amount of cash
compensation earned and paid to him under Sections 4(b) and 4(c) in the 12-month
period before the earliest applicable Material Failure to Comply and 50% of the
after-tax value realized upon exercise, vesting of stock options, Restricted
Stock, PSUs, or other equity awards (together with any dividends or dividend
equivalents paid or credited) in the 12-month period before the earliest
applicable Material Failure to Comply. The value realized in connection with
equity awards shall be determined in the same manner as under Section 10(f)(i).
The after-tax amounts or value shall be calculated based on Executive’s top
marginal tax rates applicable to such income but taking into account the tax
benefit to Executive, if any, that would result from the clawback.

     (g) Survival. The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.
     (h) Relief. Executive acknowledges that as a result of his employment by
GCG, Executive will obtain secret and confidential information as to GCG or the
Company, that GCG or the Company will suffer substantial damage which would be
difficult to ascertain if Executive were to enter into Competition with GCG and
that because of the nature of the information that will be known to Executive is
necessary for GCG and the Company to be protected by the prohibition against
Competition set forth in this Section 10, as well as the restrictions on
confidentiality set forth herein. Executive acknowledges that the provisions of
this Agreement are reasonable and necessary for the protection of the business
of GCG and the Company and that part of the compensation paid under this
Agreement (including the agreement to pay severance under Section 7 in certain
instances) is in consideration for the agreements in this Section 10. In the
event of a breach or potential breach of Section 10(a) or 10(b), Executive
acknowledges that GCG and/or the Company will be caused irreparable injury and
that money damages may not be an adequate remedy and agrees that GCG and/or the
Company shall be entitled to injunctive relief (in addition to any other
remedies at law) to have the provisions of Section 10(a) and 10(b) enforced.

-26-



--------------------------------------------------------------------------------



 



  11.   Governing Law; Disputes; Arbitration.

     (a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof. If any court determines that any
provision of Section 10 is unenforceable because of the duration or geographic
scope of such provision or because it extends over too great a range of
activities, it is the parties’ intent that such court shall modify and limit the
duration, geographic scope, and/or range of activities specified in the
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified and limited form, such provision shall be
enforced.
     (b) Arbitration. In the event of any dispute or claim relating to or
arising out of this Agreement, such dispute shall be fully, finally and
exclusively resolved by a panel of three neutral arbitrators to be mutually
agreed upon by the parties. Such arbitration will be decided under the
employment dispute resolution rules of the American Arbitration Association and
will be held in New York, New York. If the parties cannot agree upon such
arbitrators within 20 days after submission of a party’s request for arbitration
in writing, the arbitrators will be selected in accordance with the procedures
of the American Arbitration Association. The parties agree that the existence,
content and result of any arbitration proceeding shall be confidential, except
to the extent that GCG or the Company or Executive determines it is required to
disclose such matters in accordance with applicable laws. Each party shall be
responsible for payment of its own attorneys’ fees and expense in any such
arbitration regardless of the outcome of the arbitration.

  12.   Miscellaneous.

     (a) Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by GCG, any parent or predecessor company, and
subsidiaries of GCG or the Company during the Term, except for contracts
relating to compensation under executive compensation and employee benefit plans
(including equity or equity-based awards) of the Company and its subsidiaries
and rights and benefits referred to in clause (iii) of the last sentence of
Section 1. This Agreement constitutes the entire agreement among the parties
with respect to the matters herein provided (except for Executive’s rights under
other agreements as referenced in the preceding sentence and any separate rights
to indemnification Executive may have), and no modification or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. Executive shall not be entitled to any payment or benefit under this
Agreement which duplicates a payment or benefit received or receivable by
Executive under such prior agreements and understandings or under any benefit or
compensation plan of GCG or the Company.
     (b) Successors; Transferability. GCG and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of GCG continues) to all
or substantially all of the business and/or

-27-



--------------------------------------------------------------------------------



 



assets of GCG to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that GCG and the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“GCG” and “Company” shall mean each of those entities as hereinbefore defined
and any successor to the business and/or assets of such entity which assumes and
agrees to perform this Agreement by operation of law or otherwise and, in the
case of an acquisition of GCG or the Company in which the corporate existence of
GCG or the Company continues, the ultimate parent company following such
acquisition. Subject to the foregoing, GCG or the Company may transfer and
assign this Agreement and its rights and obligations hereunder to any successor
to all or substantially all of the business and/or assets of GCG. Neither this
Agreement nor the rights or obligations hereunder of the parties hereto shall be
transferable or assignable by Executive, except in accordance with the laws of
descent and distribution or as specified in Section 12(n).
     (c) Right of First Refusal. Executive shall have a right of first refusal
with respect to any sale or disposition of GCG by the Company or of all or
substantially all of the assets of GCG by GCG; provided that other executives of
GCG may be granted like rights of first refusal that may be exercised jointly
with the right granted hereunder to Executive. In the event any such transaction
with a third party is proposed by the Company or GCG, Executive shall be given
notice of the proposed transaction and its terms and shall have a period of
60 days in which Executive (together with any other GCG executive exercising
such a right jointly) may purchase GCG on like terms; provided, however, that if
any credit is to be extended to the purchaser, Executive must present
creditworthiness equivalent to that of the third party.
     (d) Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
     If to the Company and GCG:
CRAWFORD & COMPANY
5620 Glenridge Drive, N.E.
Atlanta, GA 30342
Attention: General Counsel
     and
THE GARDEN CITY GROUP, INC.
105 Maxess Road
Melville, NY
Attention: General Counsel
     If to Executive:
David A. Isaac
213 Overlook Road
New Rochelle, NY 10804

-28-



--------------------------------------------------------------------------------



 



     with copy to:
Paul M. Ritter, Esq.
Kronish Lieb Weiner & Hellman LLP
1114 Avenue of the Americas
New York, NY 10036-7798
(212) 479-6000
If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.
     (e) Reformation. The invalidity of any portion of this Agreement shall not
be deemed to render the remainder of this Agreement invalid.
     (f) Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
     (g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
     (h) No Obligation To Mitigate. Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment, and amounts of compensation and benefits received by
Executive from any other employer shall not reduce the obligations of the
Company or GCG hereunder; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by GCG or the Company to Executive following the
Term shall be correspondingly reduced.
     (i) Offsets; Withholding. The amounts required to be paid by GCG or the
Company to Executive pursuant to this Agreement shall not be subject to offset
for any amounts that are owed to GCG or the Company by Executive other than such
amounts owed due to his receipt of funds as a result of his fraudulent activity
or under the provisions of Section 10(f). The foregoing and other provisions of
this Agreement notwithstanding, all payments to be made to Executive under this
Agreement, including under Sections 6 and 7, or otherwise by the Company, will
be subject to withholding to satisfy required withholding taxes and other
required deductions. In this regard, Executive shall be entitled to elect to
have the Company withhold shares of common stock deliverable upon exercise of
stock options or in settlement of other equity awards to satisfy mandatory tax
withholding obligations, subject to the approval of the Company which shall not
be unreasonably withheld.

-29-



--------------------------------------------------------------------------------



 



     (j) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of GCG, the
Company and their successors and assigns.
     (k) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     (I) Due Authority and Execution. The execution, delivery and performance of
this Agreement have been duly authorized by GCG and the Company, and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.
     (m) Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 12(m),
Executive’s obligations under Section 10 of this Agreement shall survive such
termination.
     (n) Beneficiaries. Executive shall be entitled to designate (and change, to
the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.

  13.   Indemnification.

     (a) Indemnification. GCG, to the fullest extent permitted or authorized by
the laws of the State of Delaware that govern indemnification of officers and
directors of corporations, shall indemnify Executive if he is or was involved in
any manner (including, without limitation as a party or witness) or is
threatened to be made so involved in any threatened, pending or completed
investigation, claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative (including, without limitation, any action, suit
or proceeding by or in the right of GCG to procure a judgment in its favor (a
“Proceeding”) by reason of the fact that Executive is or was a director,
officer, employee or agent of (a) GCG, (b) a corporation in which GCG had at the
time of such service, directly or indirectly, a 50% or greater equity interest;
(c) a not-for-profit corporation if such service is at the request of GCG; or
(d) any other corporation, partnership, joint venture, trust or other enterprise
(including, without limitation, any employee benefit plan) if such service is at
the request of GCG, against expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Executive in connection with such Proceeding.

-30-



--------------------------------------------------------------------------------



 



     (b) Advances. GCG shall advance to the Executive, to the extent permitted
by Delaware law that governs indemnification of officers and directors of
corporations, all reasonable costs and expenses incurred by him in connection
with a Proceeding within 20 days after receipt by GCG of a written request, with
appropriate documentation, for such advance. Executive hereby agrees to repay
the amount of any advance, if it shall ultimately be determined that she is not
entitled to be indemnified against such costs and expenses. All payments made to
or on behalf of Executive pursuant to this Section 13 will be deemed advances
for purposes of this Section 13.
     (c) Company Indemnification. The Company, to the fullest extent permitted
or authorized by the laws of the State of Georgia that govern indemnification of
officers, directors and employees of corporations, shall indemnity Executive as
if he were an officer of the Company.
     (d) Scope of Indemnification. The provisions of this Section 13 shall cover
Proceedings whether now pending or hereafter commenced and shall be retroactive
to cover acts or omissions or alleged acts or omissions relating to GCG or any
of its affiliates that heretofore have taken place during Executive’s tenure
with GCG. Any provision contained herein notwithstanding, this Agreement shall
not limit or reduce any rights of Executive to indemnification pursuant to
applicable law or any other indemnification agreement, arrangement, policy or
other commitment of the Company or GCG as may be from time to time in effect.
     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date first above written.

              CRAWFORD & COMPANY
 
       
 
  By:   /s/ Kevin B. Frawley
 
       
 
      Name: Kevin B. Frawley
 
      Title: EXEC. VICE-PRESIDENT
 
            THE GARDEN CITY GROUP, INC
 
       
 
  By:   /s/ Neil L. Zola
 
       
 
      Name: Neil L. Zola
 
      Title: President
 
            EXECUTIVE
 
            /s/ David A. Isaac           David A. Isaac

-31-



--------------------------------------------------------------------------------



 



ATTACHMENT TO EMPLOYMENT AGREEMENT
THE GARDEN CITY GROUP, INC.
Subsidiary of Crawford & Company
Performance Shares Award Accounting Impact Summary

                              Pretax Income Growth over $9.239 million “Base”*  
    Minimum     Target     Stretch   Performance Period   10% Rate     15% Rate
    20% Rate  
2006
  $ 10.163  mil.   $ 10.625  mil.   $ 11.087  mil.
2007
    11.179       12.219       13.304  
2008
    12.297       14.051       15.965  
 
                 
Total Pretax Income
  $ 33.639     $ 36.896     $ 40.356  
 
                       
Incremental Pretax Income over $27,717 “Base”1
    5.922  mil.     9.178  mil.     12.639  mil.
 
                       
Number of Shares Vested
    225,000       450,000       450,000  
 
                       
 
                    112.500  
Three Year Charge to Earnings at $7 per share
  $ 1.575  mil.   $ 3.150  mil.   $ 3.150  mil.
 
                    0.788  
 
                       
Charge as Percent of Incremental Pretax Income
    26.60 %     34.32 %     31.15 %
 
                       
2009
  $ 13.527  mil.   $ 16.159  mil.   $ 19.158  mil.
2010
    14.880       18.583       22.990  
 
                 
Total Pretax Income
  $ 28.407  mil.   $ 34.742  mil.   $ 42.148  mil.
 
                       
Cumulative Five Year Total Pretax Income
  $ 62.046  mil.   $ 71.637  mil.   $ 82.504  mil.
 
                       
Incremental Pretax Income over $48,195 “Base”2
  $ 17.788  mil.   $ 25.442  mil.   $ 36.309  mil.
 
                       
Cumulative Number of Shares Vested
    375,000       750,000       750,000  
 
                    187,500  
 
                       
Five Year Charge to Earnings
  $ 2.625  mil.   $ 5.250  mil.   $ 5.250  mil.
 
                    1.313  
 
                       
Charge as Percent of Incremental Pretax Income
    14.76 %     20.64 %     18.08 %
 
                 

 

      *   Pretax income based on May 2005 forecast and business plan.   1  
$9.239 million times 3 for 3 year performance   2   $9.239 million times 5 for
5 year performance

